DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  	This Office action is in response to the amendment filed June 17, 2022 in which claim 16 were added.
 	Applicant has amended the claims such that an additional reference is required to reject the claims.  It should be noted that claim 5 was inadvertently omitted in the statement of rejection of the previous office action.  However, in the body of the rejection it  is clear that Drigotas teaches refrigerant oils (see para 0052). See rejection below.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Drigotas (US 20050145822) in view of Rached (US 20130096218).
 	Drigotas teaches refrigerant compositions comprising refrigerant and UV fluorescent.  Drigotas also relates to methods for introducing dye, methods for detecting leaks and methods for producing refrigeration and heat using the compositions described within Drigotas (see abstract).  Drigotas teaches that the refrigerants are those containing 1-6 carbon atoms, including the claimed saturated fluorinated hydrocarbon refrigerants having 1-3 carbon atoms (see para 0013-0014).  The UV dye may be perylene and anthracene (see para 0018).  The lubricant may be mineral oils and synthetic oils, such as polyol esters and polyvinyl ethers (see para 0019-0020).  The UV dye is present in the composition in an amount from about 0.001-10 wt% (see para 0045).  The composition may contain additives such as extreme pressure agents, antioxidants, metal surface deactivators and free radical scavenger.  The deactivators and scavengers encompasses copper deactivators, acid and oxygen scavengers (see para 0046).
 	Drigotas further relates to a method for introducing an ultraviolet fluorescent dye into a compression refrigeration or air conditioning apparatus (see para 0051). Refrigeration or air-conditioning apparatus include but are not limited to centrifugal chillers, household refrigerator/freezers, residential air-conditioners, automotive air-conditioners, refrigerated transport vehicles, heat pumps, supermarket food coolers and display cases, and cold storage warehouses (see para 0052). 
 	Drigotas does not exemplify a composition wherein all of the components are present.  However, no unobviousness is seen in this difference because Drigotas teaches all of the components of the present claims and teaches that the components may be prepared into a composition.  
 	Drigotas does not specifically teach that the refrigerant is an unsaturated fluorinated hydrocarbon having 3 carbon atoms.  However, Rached meets this limitation.
 	Rached teaches heat transfer compositions for use in refrigeration wherein the composition comprises 2,3,3,3-tetrafluoropropene, difluoroethane and 1,1,1,2-tetrafluoroethane (see abstract; Para 0001).
 	It would have been obvious to one of ordinary skill in the art to replace difluoroethane or tetrafluoroethane in Drigotas with 2,3,3,3-tetrafluoropropene because Rached teaches that they are art recognized equivalents for use in heat transfer compositions, such as those of Drigotas.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Drigotas (US 20050145822) in view of Rached (US 20130096218) and further in view of Parekh (US 4,758,366).
 	Drigotas has been discussed above.  Drigotas does not specifically teach the presence of a coloring agent.   However, Parekh teaches that it is old known to add visible dyes to compositions to detect leaks.
 	It would have been obvious to one of ordinary skill in the art to use a visible dye in combination with a UV dye because the leak would be visible to the naked eye and no “black light” or “blue light” would be required in order to see the leak.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drigotas (US 20050145822) in view of Rached (US 20130096218) and further in view of Akiyama (US 20020002121).
 	Drigotas has been discussed above.  Drigotas does not teach the use of a naphthacene dye.  However, Akiyama teaches this difference (see para 0019).
 	It would have been obvious to one of ordinary skill in the art to use naphthacene as a UV dye in the claimed composition because Akiyama teaches that perylene and anthracene, which are taught by Drigotas are art recognized equivalents of naphthacene.
Response to Arguments

 	Applicant argues that Drigotas does not teach a refrigerant comprising an unsaturated fluorinated hydrocarbon refrigerant having 3 carbon atoms.
 	Rached has been cited to show that the saturated fluorinated hydrocarbons of Drigotas are equivalents to the now claimed unsaturated fluorinated hydrocarbon refrigerant.  Thus, modified Drigotas meets the limitations of the claims.
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16320160/20220813